Citation Nr: 9919546	
Decision Date: 07/16/99    Archive Date: 07/21/99

DOCKET NO.  98-14 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
residuals of a partial lobectomy of the right lower lobe.


REPRESENTATION

Appellant represented by:	Kentucky Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel






INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the benefit sought.  The 
veteran, who had active service from August 1952 to August 
1961, appealed that decision.


REMAND

As a result of this current claim, the veteran was provided a 
VA examination in February 1998.  Referencing a January 1998 
pulmonary function studies test, the February 1998 
examination report noted that the veteran's FVC was 88.7%, 
FEV-1 was 77%, and FEF 25-75 was 46.7%.  These results, 
however, are not adequate for rating purposes.  In this 
respect, the criteria used to evaluate the veteran's 
pulmonary disorder in the VA Schedule for Rating Disabilities 
(Rating Schedule) provides that three separate and distinct 
measurements are to be used, the FEV-1 percent predicted, 
FEV-1/FVC percent predicted, or DLCO (SB) percent predicted.  
The Board notes further, that it does not appear that the 
actual complete report of the pulmonary function test is of 
record.  

Moreover, the Board observes that in a May 1998 VA 
examination report, it was noted that the veteran had been 
evaluated in the Pulmonary Clinic in April 1998, and that 
further evaluation would be performed when the veteran's 
medical condition due to other disability had stabilized.  
The RO, on remand, should ensure that all relevant VA 
outpatient treatment records relating to treatment of a 
pulmonary disorder are obtained and associated with the 
assembled records.  

Thus, the Board finds that further information is required 
before an informed decision can be made, and therefore, this 
claim is REMANDED for the following action:

1.  The RO should request that the 
veteran identify all sources of medical 
treatment received for service-connected 
residuals of a partial lobectomy of the 
right lower lobe beginning in 1998, and 
that he furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
medical source he identifies.  Copies of 
the medical records from all sources he 
identifies, and not currently of record, 
should then be requested and associated 
with the claims folder. The RO should 
make a specific request for the actual 
complete report of a January 1998 
pulmonary function test afforded the 
veteran at the Lexington VA Medical 
Center as well as for all VA Pulmonary 
Clinic records dated beginning in 1998.  

2.  The RO is requested to afford the 
veteran a VA examination to determine the 
nature and severity of his residuals of a 
partial lobectomy of the right lower 
lobe.  The examination should include all 
appropriate tests and studies necessary 
to evaluate the veteran's complaints, 
including pulmonary function testing.  
The examiner should describe in detail 
all subjective complaints and objective 
findings and should thoroughly assess the 
degree of impairment or limitation caused 
by the service-connected residuals of a 
partial lobectomy of the right lower 
lobe.  With respect to pulmonary function 
testing, the examiner is asked to render 
readings within the nomenclature used by 
the Rating Schedule to evaluate pulmonary 
disorders (that is, the FEV-1 percent 
predicted, FEV-1/FVC percent predicted, 
and DLCO (SB) percent predicted, as set 
forth in the Rating Schedule).  Since it 
is imperative "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (1998), the claims file 
must be made available to the examiner 
for review.

3.  The RO should then readjudicate the 
veteran's claim for an increased 
evaluation on the basis of all the 
evidence of record. If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
supplemental statement of the case, and 
be afforded the appropriate opportunity 
to respond before the record is returned 
to the Board for further review.


The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


